Citation Nr: 1748805	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1983 to September 1983, and from August 2003 to April 2004, with additional service in the Army National Guard, which included inactive duty for training (INACDUTRA) service and active duty for training (ACDUTRA) service.

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a March 2017 decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2015 decision denying service connection for bilateral sensorineural hearing loss.  The appeal now returns to the Board.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to a degree recognizable as a disability for VA compensation purposes.

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for bilateral hearing loss, which is a complete grant of the issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

      Service Connection for Hearing Loss 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 		
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" (as other organic disease of the nervous system) under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R.   § 3.303(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that his current bilateral hearing loss is due to in-service noise exposure.  He has reported loud noise exposure in service as a cannon crewman, and that he operated 105mm and 155mm cannons, and worked around 8" guns. 


After a review of all the lay and medical evidence, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A January 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 3000 and 4000 Hz in the right ear and 3000 and 4000 Hz in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys a diagnosis of sensorineural hearing loss in both ears that meets VA standards at 38 C.F.R. 
§ 3.385.  

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  In the November 2010 Statement in Support of Claim, the Veteran explained that he worked as a cannon crewman, and that he operated 105mm and 155mm cannons, and worked around 8" guns.  A DD Form 214 reflects that during service the Veteran worked as a cannon crewmember.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's in-service responsibilities of operating artillery.  Based on this evidence, the Board finds that in-service acoustic trauma is established. 

The Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had "continuous" symptoms of bilateral hearing loss since service separation in April 2004.  Service treatment records reflect a diagnosis of decreased hearing acuity in March 1986 and left hearing loss in July 2003, one month before the Veteran's second period of active duty service.

In the November 2010 claim, the Veteran stated that, "I have suffered from hearing loss...ever since my time in the service."  The Veteran was then afforded a VA audiometric examination in January 2011.  At the conclusion of the examination the VA examiner opined that, "It is impossible to know with any certainty what caused this Veteran's hearing loss."  


The Veteran provided a March 2012 private medical opinion.  Following a recordation of the Veteran's history of noise exposure and audiometric testing, the examiner concluded that the Veteran "has a significant mixed hearing loss in both ears and that can be expected to negatively impact his ability to communicate effectively in his day to day life."  The examiner opined:

In regards to [the Veteran's] hearing loss being related to noise exposure, [the Veteran's] test results do not display the typical hearing loss configuration/pattern often seen in individuals who have had significant noise exposure due to the mixed nature of his hearing loss.  However, his thresholds are the most significant in both ears at 4000 Hz which is a characteristic found in individuals who have had noise exposure.  It is at least as likely as not that some but not all of [the Veteran's] hearing loss can be contributed to noise exposure.

The March 2012 examination report also notes that the Veteran conveyed post-service noise exposure of heavy equipment and hunting; however, as the evidence reflects that the Veteran had symptoms of both hearing loss during service and prior to entering the second period of active duty, the Board does not find the disabilities are clearly attributable to such potential intercurrent causes.

The evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's consistent lay statements of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced "continuous" symptoms of bilateral hearing loss since service separation in April 2004, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


